Case 1:21-cv-00217-EK-SJB Document 17 Filed 08/31/21 Page 1 of 2 PageID #: 141
                              LEVIN-EPSTEIN & ASSOCIATES, P.C.
 _____________________________________________________________________________________________
                         60 East 42nd Street• Suite 2727 • New York, NY 10165 • T: 212.792-0046
                                               E: jason@levinepstein.com




 The Honorable Sanket J. Bulsara, U.S.M.J.
 U.S. District Court, Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                  Re:        Rodea v. New York Diner, Inc. et al
                             Case No.: 1:21-cv-00217

 Dear Honorable Magistrate Judge Bulsara:

            This law firm represents Defendants New York Diner, Inc. and Paula Rivadeneira
 (together, the “Defendants”) in the above-referenced matter.

         Pursuant to Rules I(A) and IV(B) of Your Honor’s Individual Motion Practices, and
 pursuant to Your Honor’s August 13, 2021 Order, this letter respectfully serves as a request to file
 a motion to compel Plaintiff to: (i) produce supplemental responses to Defendants’ First Set of
 Interrogatories, without objections; and (ii) produce supplemental responses to Defendants’ First
 Request for the Production of Documents1, without objections.

         As set forth more fully in Defendants’ anticipated motion to compel, Plaintiff’s responses
 and objections to Defendants’ First Set of Discovery Requests are grossly deficient because: (i)
 Plaintiff’s interrogatories are not verified; (ii) Plaintiff’s responses contain improper boiler-plate
 general objections as to relevancy, overbreadth, undue burden, and disproportionality; (iii)
 Plaintiff’s responses contain improper boiler-plate general objections as to privilege; (iii)
 Plaintiff’s responses contain improper boiler-plate reservations; and (iv) Plaintiff has still failed to
 respond to virtually any of Defendants’ First Set of Interrogatories.

         The undersigned certifies that Defendants and Plaintiff met-and-conferred regarding the
above-referenced dispute on August 20, 2021 in a good faith effort to resolve the dispute without
Court intervention.

        We thank the Court for its attention to this matter, and are available at the Court’s
convenience to answer any questions related to the foregoing.

         Thank you, in advance, for your time and consideration.




 1
   Defendants’ First Request for the Production of Documents, together with Defendants’ First Set of Interrogatories
 are hereinafter referred to as, “Defendants’ First Set of Discovery Requests”.

                                                           1
Case 1:21-cv-00217-EK-SJB Document 17 Filed 08/31/21 Page 2 of 2 PageID #: 142




                                            Respectfully submitted,

                                            LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                            By: /s/ Jason Mizrahi
                                               Jason Mizrahi
                                               60 East 42nd Street, Suite 4700
                                               New York, NY 10165
                                               Tel. No.: (212) 792-0048
                                               Email: Jason@levinepstein.com
                                               Attorneys for Defendants

VIA ECF: All Counsel




                                      2
